DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/23/2022 has been entered.

Response to Amendments
 
The amendments filed on 08/23/2022 have been received, to which the Applicant is thanked. Claims 16-27 have been cancelled and removed from consideration. 
 
Response to Arguments
 
The arguments have been fully considered, but have not been found to be persuasive. 
 
In response to Applicants arguments,
 
The examiner respectfully responds the Applicants arguments are rendered moot in light of the new form of rejection presented below. 

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 28-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 28, the phrase "such that" in line 9, associated with the limitation “installing a second cellular matrix of air channels such that the air curtain emanating from the partially occluded air egress and through the second cellular matrix of air channels has a second velocity equal to or lower than the first velocity.”, renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. It is unclear as to what the Applicant is claiming, in this case, whether the limitation of “the air curtain emanating from the partially occluded air egress and through the second cellular matrix of air channels has a second velocity equal to or lower than the first velocity” after the phrase “such that” actually applies to the claimed invention. See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 28 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wood et al (US 2013/0019621), hereinafter referred to as Wood.


Regarding claim 28, Wood (US 2013/0019621) shows a method, comprising: 
measuring a first velocity of an air curtain (Figs. 5/9/10, ¶0105/¶0228 – flow through an air egress can be measured by flow measuring devices placed at points within the ducts, shown in Fig. 5, of which the air egress can be fitted to occlude a portion of the air egress 5 with any of a first cellular matrix 53, shown in Figs. 9/10) flowing through a first cellular matrix of air channels (53, Figs. 9-10) and emanating from an air egress (5, Fig. 1) of an open display refrigerator (1, Fig. 1); 
removing the first cellular matrix of air channels from the air egress (Fig. 5); 
occluding a portion of the air egress with a blanking plate (55, Fig. 11) after measuring the first velocity (Fig. 5) to create a partially occluded air egress (Fig. 11) with a cross-sectional area that is smaller than the air egress before the portion of the air egress was occluded (Fig. 11, ¶0131, Lines 5-11); and 
installing a second cellular matrix of air channels (53, Figs 11, ¶0131) such that the air curtain emanating from the partially occluded air egress and through the second cellular matrix of air channels has a second velocity equal to or lower than the first velocity (¶0131).  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 29-31 are rejected under 35 U.S.C. 103 as being unpatentable over Wood et al (US 2013/0019621), hereinafter referred to as Wood, in view of Wirth (US 2015/0374142).

Regarding claim 29, Wood shows elements of the claimed invention as stated above in claim 28 including the partially occluded air egress.
However, Wood lacks showing wherein an outer edge of the air curtain emanating from the air egress is aligned with an air curtain guide coupled to a shelf.  
Wirth (US 2015/0374141), a refrigerated display case, is in the same field of endeavor as Wood which is a refrigerated display case.
Wirth teaches wherein an outer edge of the air curtain (Fig. 5 – the outer edge of the air curtain, which is the outer edge of the air curtain located on the left hand side of the Figure, from air egress 20 is aligned with the air curtain guide 38a/b) emanating from the air egress (20, Fig. 5) is aligned with an air curtain guide (38a/b, Fig. 2/5) coupled to a shelf (30, Fig. 2).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wood to incorporate the teachings of Wirth to provide wherein an outer edge of the air curtain emanating from the air egress is aligned with an air curtain guide coupled to a shelf, which would accelerate the airflow, which such acceleration acts to further stabilize the air curtain (¶0054, Lines 4-9).

Regarding claim 30, Wood shows elements of the claimed invention as stated above in claim 28 including showing a time prior to occluding the portion of the air egress.
However, Wood lacks showing wherein, prior to occluding the portion of the air egress, an outer edge of the air curtain emanating from the air egress is distal to an air curtain guide coupled to a shelf.
Wirth shows wherein, occluding the portion of the air egress (¶0043, Lines 1-6 – a honeycomb panel, which is not shown as being used, may be provided in the air egress 20), an outer edge of the air curtain (Fig. 5 – the outer edge of the air curtain, which is the outer edge of the air curtain located on the left hand side of the Figure, from air egress 20 is distal to the air curtain guide 38a/b, on the outer, or distal, side of element 38a) emanating from the air egress (20, Fig. 5) is distal to an air curtain guide (38a/b, Fig. 5) coupled to a shelf (30, Fig. 2).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have Wood to incorporate the teachings of Wirth to provide wherein, prior to occluding the portion of the air egress, an outer edge of the air curtain emanating from the air egress is distal to an air curtain guide coupled to a shelf, which would accelerate the airflow, which such acceleration acts to further stabilize the air curtain (¶0054, Lines 4-9).

Regarding claim 31, Wood shows elements of the claimed invention as stated above in claim 28 including showing a time after occluding the portion of the air egress.
However, Wood lacks showing further comprising aligning an air curtain guide with an outer edge of the air curtain.  
Wirth teaches further comprising aligning an air curtain guide (38a/b, Fig. 2/5) with an outer edge of the air curtain (¶0055, Lines 1-2/10-12 – both the shelves 17 can be positioned at different angles, as well as the air curtain guide 38a/b being able to have their distance from the shelf to be varied, which can be aligned with the outer edge of the air curtain (Fig. 5)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wood to incorporate the teachings of Wirth to provide aligning an air curtain guide with an outer edge of the air curtain after occluding the portion of the air egress, which would improve the efficiency of the ORDCs by reducing entrainment within the air curtain (¶0007).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN L FAULKNER whose telephone number is (469)295-9209. The examiner can normally be reached M-F: 9-7, Every other F: Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 571-272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN L FAULKNER/             Examiner, Art Unit 3762                                                                                                                                                                                           
/AVINASH A SAVANI/             Primary Examiner, Art Unit 3762